Citation Nr: 1200673	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disorder (lumbar spine arthritis) (claimed as residuals of low back injury and nerve damage).    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from September 1979 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In October 2011, the Veteran testified before the undersigned Veterans Law Judge, while seated at the RO (Travel Board hearing) in Indianapolis, Indiana.  A transcript has been procured and is of record.  

In the April 2008 claim for benefits, the Veteran wrote that he wished to file a claim for service connection for a lower back injury and nerve damage.  During the pendency of this appeal, the RO classified this claim as one of service connection for lumbar spine osteoarthritis with radicular symptoms.  At the October 2011 Travel Board hearing, the Veteran added the contention that the low back disorder (diagnosed as arthritis of the lower back and radiculopathy) was residual to in-service treatment for a recurrent pilonidal cyst.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issue on appeal is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).  The Veteran essentially contends that he developed low back arthritis and radicular symptoms in the lower and upper extremities due to in-service surgical procedures, specifically treatment of a recurrent pilonidal cyst.  Reviewing the service treatment records, the Board notes that the Veteran underwent surgery on three occasions in service (June 1983, November 1983, and December 1983) to treat a recurrent pilonidal cyst during service.  

Post- service treatment records indicate diagnoses of spondylosis of the low back and left leg radicular symptomatology.  The Veteran contends that the currently diagnosed osteoarthritis of the lumbar spine first manifested in the area from which the pilonidal cyst was removed during service.

The Board notes that some private treatment records have not been associated with the claims file.  At the October 2011 Travel Board hearing, the Veteran reported being treated by a Dr. Michael Volpe; however, the Veteran indicated that 
Dr. Volpe had moved and left no forwarding address.  As such records are not available, no further efforts to obtain these records is required.  

The Veteran also reported at the Board hearing that he had been treated by 
Dr. Julius Silvidi.  The Board notes that Dr. Silvidi's records have not been associated with the claims file.  As part of this remand, the AMC/RO should attempt to procure any records from Dr. Silvidi's office regarding treatment for the Veteran and associate them with the claims file.  38 C.F.R. § 3.159(c)(1) (2011).

The Board finds that a VA examination is necessary to assist in determining the etiology of the Veteran's back disorder.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2011).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

The Board notes that, at the October 2011 Travel Board hearing, the Veteran reported initially seeking treatment for back pain and radiculopathy in 1985, within a year of his discharge from service.  The Veteran reported that he had experienced back pain and radicular symptomatology since that time.  As the Veteran has an in-service event of pilonidal cyst, a current diagnosed degenerative changes of the lumbar spine, with noted radiculopathy, and has submitted credible evidence of continuity of symptomatology since soon after service discharge to include symptoms capable of lay observation, the record contains sufficient evidence to warrant a VA examination and medical opinion under the low threshold of McLendon.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his claimed back disorder.  The AMC/RO should specifically request that the Veteran provide a release to procure the records from the office of Dr. Julius Silvidi.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran.

2.  Thereafter, the Veteran should be afforded a VA medical examination, performed by a qualified VA examiner, in order to evaluate the etiology of the Veteran's low back disorder, to include degenerative changes of the lumbar spine and radiculopathy symptomatology.  The relevant documents in the claims file should be furnished to the VA examiner for review and the report compiled by the VA examiner should indicate whether the documents were made available and reviewed.

Following the review of the relevant evidence in the claims file, history and complaints of the Veteran, the clinical evaluation, and any diagnostic tests and/or additional examinations that are deemed necessary, the VA examiner should render diagnoses, then offer the following opinions:

a.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed back disability, to include spondylosis, is causally related to any incident of service, to include in-service surgical procedures to treat a recurrent pilonidal cyst?

b.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed radiculopathy disorder is causally related to any incident of service, to include in-service surgical procedures to treat a recurrent pilonidal cyst?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim of service connection for a back disorder (lumbar spine arthritis) (claimed as residuals of low back injury and nerve damage), to include the question of whether current low back disorder is residual to in-service treatment for a recurrent pilonidal cyst.  If the benefit sought remains denied, the Veteran and the representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may adversely affect the outcome of the claim.  See 38 C.F.R. 
§ 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


